Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 1 of 20 PageID #: 806




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 SHAUNCY CLAUD

                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
 -against-                                                        18-CV-1390 (DRH)(AKT)


 BROWN HARRIS STEVENS RESIDENTIAL
 SALES, LLC,[1 ] and BROWN HARRIS STEVENS
 OF THE HAMPTONS, LLC,

                            Defendants.
 -----------------------------------------------------------X

 APPEARANCES:

 For Plaintiff:
 Law Offices of G. Oliver Koppell & Associates
 99 Park Avenue, Suite 1100
 New York, New York 10016
 By: G. Oliver Koppell, Esq.
       Daniel F. Schreck, Esq.

 For Defendant Brown Harris Stevens of the Hamptons, LLC:
 Law Offices of Andrew P. Saulitis, P.C.
 40 Wall Street – 37th Floor
 New York, New York 10005
 By: Andrew P. Saulitis, Esq.

 HURLEY, Senior District Judge:

         Plaintiff Shauncy Claud (“Claud” or “Plaintiff”) commenced this action

 against defendant Brown Harris Stevens of the Hamptons, LLC (“BHSH” or

 “Defendant”) asserting a claim pursuant to 42 U.S.C. § 1981. Presently before the




 1
  By stipulation of dismissal So Ordered on August 6, 2018, the claims against Brown Harris Stevens
 Residential Sales, LLC were dismissed.

                                                   Page 1 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 2 of 20 PageID #: 807




 Court is Defendant’s motion for summary judgment. For the reasons set forth

 below, the motion is granted in part and denied in part.

                                   BACKGROUND

 I.    Undisputed Facts

       The following facts are undisputed unless otherwise noted.

       From November 7, 2016 through June 30, 2017, Claud was associated, as an

 independent contractor, with BHSH as a licensed real estate salesperson under the

 terms of two substantially similar Independent Agent Agreements dated November

 7, 2016 and April 10, 2017 (the “IA Agreement”). (Pl.’s Counter 56.1 at ¶ 1.)

       Among other things, the IA Agreement provides that “[Claud] is engaged as

 an independent agent associated with Broker [BHSH] and shall not be treated as an

 employee for federal and New York state tax purposes . . . or for any other

 purposes.” It further provides that Claud “shall be permitted to work any hours he

 or she chooses” and “shall be permitted to work out of his or her own home or the

 office of the Broker.” The “[IA] Agreement and the association created thereby may

 be terminated by either party thereto at any time for any or no reason upon written

 notice given to each other.” Claud’s compensation was “on a commission on [her]

 gross sales, if any,” which “commissions shall be computed in accordance with

 [BHSH’s] standard policies and procedures as modified from time to time in

 [BHSH’s] sole discretion.” The IA Agreement does not accord Claud any draw, any

 minimum commissions, or any other benefits. The IA Agreement is substantially

 the same as the agreements for all other licensed real estate salespersons at BHSH,



                                      Page 2 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 3 of 20 PageID #: 808




 as were the commission arrangements. From the beginning of her association with

 BHSH through June 2017, Claud earned a total of $8,067 in commissions, which

 she received in full. (Pl.’s Counter 56.1 at ¶¶ 2-9.)

       On April 17, 2017, BHSH entered into an Exclusive Right to Sell the

 residential real property located at 300 Moses Lane, Southampton, New York 11968

 (the “300 Moses Property’) with Cassandra Ham-Brown (“Brown”), the owner of said

 property. Under the terms of the agreement with Brown, BHSH was the exclusive

 agent for a one-year period, from April 17, 2017 through April 16, 2018 and the

 property would be represented by Claud. It further provided that BHSH “will . . .

 present all offers [to Brown]” and “will maintain and provide to [Brown] at [her]

 request, a list of all customers to whom the Property has been shown or who have

 expressed an interest in it.” (Pl.’s Counter 56.1 at ¶¶ 10-13.)

       On June 29, 2017, unable to reach Brown, Claud called Karen L. Ham

 (“Ham”), Brown’s adult daughter. Claud spoke to Ham twice. In those telephone

 calls Claud told Ham that she wanted to speak to Brown about the 300 Moses

 Property, that there had been “people . . . calling who were interested” in it and

 wanted to see it. Claud said she “had received [two or three] offers on the property”

 including specific amounts and she “had that information at [her] disposal.” Ham

 told Claud she knew where Brown was, that she was aware of who Claud was and

 that she would call Claud right back with Brown on the line; Claud responded that

 would be “okay.” (Pl.’s Counter 56.1 at ¶¶ 14-17.)




                                        Page 3 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 4 of 20 PageID #: 809




       Shortly thereafter on June 29, 2017 at 6:26 p.m. Claud had a telephone

 conference with Brown and Ham in connection with the 300 Moses Property listing.

 Brown did not object during the call to her daughter being a participant. However,

 according to Claud she had previously been instructed not to discuss offers for the

 property with Ham. During the course of the call, Claud informed Ham that she

 couldn’t discuss the sale of the house with her. Ham demanded Claud take the

 house off the market, which Claud refused to do as Ham was not the client. The call

 was an unpleasant one although Claud states her tone remained friendly while

 Ham screamed and cursed during the call. The conversation ended with Claud

 hanging up on Brown and Ham. Claud did not report the conversation to BHSH.

 (Pl.’s Counter 56.1 at ¶¶ 18-25.)

       According to BHSH, that same day at about 7:00 p.m. Ham, with Brown on

 the line called Aspasia Comnas (“Comnas”), Executive Managing director of BHSH.

 According to Comnas, Ham reported the phone conversation with Claud,

 complained of Claud’s conduct toward her and her mother, and asked that Claud no

 longer act as the representative for the 300 Moses Property. The next day Claud’s

 IA Agreement was terminated by Comnas. As discussed below, Plaintiff disputes

 that the call with Comnas ever took place. (Pl.’s Counter 56.1 at ¶¶ 26-27.)

       After Claud was terminated, a new agent was appointed to replace her on

 Brown’s listing, which change was memorialized in an amended exclusive listing

 agreement. BHSH continued the exclusive listing for the 300 Moses Property, albeit




                                      Page 4 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 5 of 20 PageID #: 810




 at a lower asking price. The property did not sell and the listing eventually expired.

 (Pl.’s Counter 56.1 at ¶ 35.)

        Almost immediately after her termination, Plaintiff became associated with

 Nest Seekers LLS, located at 20 Main Street, Southampton, NEW York as a

 licensed real estate salesperson. During her first seven months with Nest Seekers,

 Plaintiff earned $10,851 in commissions, which was somewhat more than she

 earned during her seven months at BHSH. (Pl.’s Counter 56.1 at ¶¶ 38-39.)

 II.    Additional Facts Proffered by Plaintiff2

        Plaintiff is African-American and a licensed real estate person. Her first

 experience in real estate was as a salesperson for Town & Country real estate,

 where she worked from November 2014 through November 2016. Upon leaving

 that entity she began working for Defendant. (Pl.’s Counter 56.1 at ¶¶ 47-50.)

        While at BHSH Plaintiff’s immediate supervisor was Robert Nelson

 (“Nelson”), Senior Managing Director. Comnas, the Executive Managing Director of

 BHSH, worked out of the Bridgehampton and East Hampton offices. She was a

 more senior person who Plaintiff did not see regularly but consulted with on

 questions or issues. (Pl.’s Counter 56.1 at ¶¶ 53-54.)

        According to Plaintiff, Nelson said to her “in a not nice tone of voice that she

 was the only black agent in the Hamptons” and never gave her any support by

 accompanying her to sales pitch meeting like managers are supposed to and so she



 2
  The Court’s recitation contains only matters supported by admissible evidence, i.e.-hearsay
 statements, such as Plaintiff’s deposition testimony that Brown told Plaintiff she did not complain
 about her, are not included.

                                             Page 5 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 6 of 20 PageID #: 811




 had to ask other senior agents to accompany her. At her deposition she testified

 that Nelson accompanied white sales agents to sales pitch meetings but could not

 identify any particular agent that he accompanied. Other occasions on which Nelson

 did not assist her include: (1) refusing to meet with Plaintiff when she first brought

 to Defendant the exclusive listing on a substantial property; (2) declining to

 accompany her to a client meeting so that the client could met a member of BHSH’s

 management team and a price reduction could be discussed and telling her to just

 send a letter; (3) in response to a request for assistance in preparing “comps” for a

 particular property, telling her to “Google” or “YouTube” her question; (4) excluding

 her from the “Up-Board, a form of lead generation for persons who either call or

 walk into the office and are interesting in buying selling or renting real estate; and

 (5) refusing to give Plaintiff credit for work she had done in updating listing to the

 current pricing and availability. (Pl.’s Counter 56.1 at ¶¶ 61-70.)

       On June 14, 2017, Plaintiff met with Comnas at the Southampton office; the

 meeting was at Plaintiff’s request. Plaintiff told Comnas that Nelson “made [her]

 uncomfortable with [her] race, and [she] wasn’t getting the support that [she] saw

 him giving [her] colleagues.” She told Comnas “he treats me differently than he

 treats non-African American real estate salespersons.” Plaintiff told Comnas about

 a time when right in the middle of an appointment with a homeowner, Nelson just

 got up, how she was embarrassed and did not get the listing; that she needed

 support, the support Nelson gave her colleagues. Plaintiff asked Comnas not to tell

 Nelson as she was afraid of how he would respond. Plaintiff was fired shortly



                                       Page 6 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 7 of 20 PageID #: 812




 thereafter. Defendant denies the claimed June 14 meeting ever took place. (Pl.’s

 Counter 56.1 at ¶¶ 71-74.)

       On June 17 or 18, Plaintiff was arrested for knocking over a tip jar at a

 restaurant. As a result of the arrest, Plaintiff pled guilty to a violation. The

 Southampton Press ran an article about her arrest on June 23, 2017, a week prior

 to her termination. Copies of the newspaper were available at the offices of

 Defendant. After being made aware of the upcoming article, Plaintiff sent the

 following email to Nelson: “There was an alleged incident that you may be made

 aware of involving myself at Gators. I’ve been advised by counsel to not speak about

 the matter. I’ve never been in a situation like this and I’m taken back by the

 allegations being made against me. What’s being said is entirely untrue and I’ll be

 working with counsel to have the situation dropped immediately.” Comnas admits

 she and Nelson discussed the email, although she denied they knew what the email

 was talking about and said they conducted no follow-up regarding it. Comnas also

 claims to be unaware of the arrest of two other Caucasian agents during their

 employment, who were not fired by Defendant. (Pl.’s Counter 56.1 at ¶¶ 76-83.)

       Plaintiff became aware of Brown as a potential client through Brown’s

 nephew, who was good friends with Plaintiff and her family. After several meeting

 Plaintiff was retained by her as her realtor to sell her home. The listing price was to

 be $799,000.00. Plaintiff received inquiries regarding the property and occasionally

 showed the property. She received offers to purchase which she conveyed to Brown,




                                        Page 7 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 8 of 20 PageID #: 813




 who was not happy with the offers received. The sale price was eventually lowered

 by $100,000.00. (Pl.’s Counter 56.1 at ¶¶ 84-92.)

       Starting about a week after she was terminated by BHSH, Brown continued

 to call Plaintiff. On or about July 13, 2017, Plaintiff was called by the Southampton

 Police department and told her Brown has fallen and had given Plaintiff as a person

 to contact to help her. When Plaintiff saw Brown, they discussed that Plaintiff was

 no longer working for Defendant and Brown expressed a desire to continue to be

 represented by Plaintiff. Plaintiff prepared an exclusive right to sell agreement for

 Brown with Nest Seekers and a terminate letter for BHSH, both of which Brown

 signed. (Pl.’s Counter 56.1 at ¶¶ 108-110.)

                                    DISCUSSION

 I.    Summary Judgment Standard

       Summary judgment, pursuant to Rule 56, is appropriate only where the

 movant “shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

 relevant governing law in each case determines which facts are material; "[o]nly

 disputes over facts that might affect the outcome of the suit under the governing

 law will properly preclude the entry of summary judgment." Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). When making this determination, a court

 must view all facts “in the light most favorable” to the non-movant, Tolan v. Cotton,

 134 S. Ct. 1861, 1866 (2014), and “resolve all ambiguities and draw all permissible

 factual inferences in favor of the [non-movant],” Johnson v. Killian, 680 F.3d 234,



                                      Page 8 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 9 of 20 PageID #: 814




 236 (2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

 Thus, “[s]ummary judgment is appropriate [only] where the record taken as a whole

 could not lead a rational trier of fact to find for the [non-movant].” Id. (quoting

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986))

 (internal quotation marks omitted).

       To defeat a summary judgment motion properly supported by affidavits,

 depositions, or other documentation, the non-movant must offer similar materials

 setting forth specific facts demonstrating that there is a genuine dispute of material

 fact to be tried. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). The non-movant

 must present more than a "scintilla of evidence," Fabrikant v. French, 691 F.3d 193,

 205 (2d Cir. 2012) (quoting Anderson, 477 U.S. at 252), or "some metaphysical doubt

 as to the material facts," Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)

 (quoting Matsushita, 475 U.S. at 586-87), and “may not rely on conclusory

 allegations or unsubstantiated speculation,” Id. (quoting FDIC v. Great Am. Ins.

 Co., 607 F.3d 288, 292 (2d Cir. 2010).

       The district court considering a summary judgment motion must also be

 "mindful . . . of the underlying standards and burdens of proof," Pickett v. RTS

 Helicopter, 128 F.3d 925, 928 (5th Cir. 1997) (citing Anderson, 477 U.S. at 252),

 because the "evidentiary burdens that the respective parties will bear at trial guide

 district courts in their determination[s] of summary judgment motions," Brady v.

 Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988). "[W]here the [non-movant]

 will bear the burden of proof on an issue at trial, the moving party may satisfy its



                                       Page 9 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 10 of 20 PageID #: 815




  burden by pointing to an absence of evidence to support an essential element of the

  [non-movant’s] case.” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

  (2d Cir. 2014) (quoting Brady, 863 F.2d at 210-11) (internal quotation marks

  omitted). Where a movant without the underlying burden of proof offers evidence

  that the non-movant has failed to establish his claim, the burden shifts to the

  non-movant to offer "persuasive evidence that his claim is not 'implausible.' "

  Brady, 863 F.2d at 211 (citing Matsushita, 475 U.S. at 587). “[A] complete failure of

  proof concerning an essential element of the [non-movant’s] case necessarily renders

  all other facts immaterial.” Crawford, 758 F.3d at 486 (quoting Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986).

  II.   Section 1981

        Section 1981 safeguards an individual’s right to “make and enforce contracts”

  from racial discrimination. 42 U.S.C. § 1981. To fall within its scope of protection, a

  plaintiff must show that the defendant impeded one of his/her contractual rights,

  which include “the making, performance, modification, and termination of contracts,

  and the enjoyment of all benefits, privileges, terms, and conditions of the

  contractual relationship.” 42 U.S.C § 1981(b); see Clark v. City of New York, 2014

  WL 4804237, at *2 (E.D.N.Y. Sept. 25, 2014). “Section 1981 offers relief when racial

  discrimination blocks the creation of a contractual relationship, as well as when

  racial discrimination impairs an existing contractual relationship, so long as the

  plaintiff has or would have rights under the existing or proposed contractual

  relationship.” Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 476 (2006).



                                       Page 10 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 11 of 20 PageID #: 816




        It is settled in the Second Circuit that at-will employment is a “contractual

  relationship within the meaning of § 1981.” Lauture v. Int'l Bus. Machines Corp.,

  216 F.3d 258, 261 (2d Cir. 2000). Under Section 1981, a plaintiff may sue for

  discriminatory discharge. Id. at 264.

        “To establish a claim under 42 U.S.C. § 1981, plaintiffs must allege facts

  supporting the following elements: (1) plaintiff[] [is a] member[] of a racial minority;

  (2) defendant[‘s] intent to discriminate on the basis of race; and (3) discrimination

  concerning one of the statute’s enumerated activities.” Brown v. City of Oneonta, N.

  Y., 221 F.3d 329, 339 (2d Cir. 2000) (citing Mian v. Donaldson, Lufkin & Jenrette

  Sec. Corp., 7 F.3d 1085, 1087 (2d Cir. 1993) (per curiam)); accord Ludwig’s

  Drugstore, Inc. v. Forest City Enterprises, Inc., 2016 WL 915102, at *12 (E.D.N.Y.

  Mar. 4, 2016) (quoting Bentley, Jr. v. Mobil Gas Station, 599 F. App'x 395, 396 (2d

  Cir. 2015) (citation omitted)). Liability under § 1981 requires “proof of intentional

  discrimination.” Gen. Bldg. Contractors Ass'n, Inc. v. Pennsylvania, 458 U.S. 375

  (1982). Although the statute is silent on the issue, “42 U.S.C. § 1981 encompasses

  claims of retaliation.” CBOCS W., Inc. v. Humphries, 553 U.S. 442, 457 (2008).

        Claims under Section 1981, whether for straight discrimination or

  retaliation, are analyzed using the McDonnell Douglas burden-shifting framework.

  Id.; Littlejohn v. City of New York, 795 F.3d 297, 315 (2d Cir. 2015 (“Retaliation

  claims under Title VII and § 1981 are both analyzed pursuant to Title VII principles

  and the McDonnell Douglas burden-shifting evidentiary framework” (citing Hicks v.

  Baines, 593 F.3d 159, 164 (2d Cir. 2010))); Fincher v. Depository Trust & Clearing



                                       Page 11 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 12 of 20 PageID #: 817




  Corp., 604 F.3d 712, 720 (2d Cir. 2010) (same); Bowen-Hooks v. City of New York, 13

  F. Supp. 3d 179, 209-10 (E.D.N.Y. 2014) (citing McDonnell Douglas Corp. v. Green,

  411 U.S. 792 (1973)); Acosta v. City of New York, 2012 WL 1506954 at *8 (S.D.N.Y.

  Apr. 26, 2012). Under that framework, the plaintiff must first establish a prima

  facie case of discrimination. Id. To establish a prima facie case of discrimination,

  the plaintiff must show that: (1) he is a member of a protected class; (2) he is

  qualified for the position; (3) he has suffered an adverse employment action; and (4)

  the circumstances give rise to an inference of discrimination. Id. If the plaintiff

  meets this “minimal” burden, Holcomb v. Iona Coll., 521 F.3d 130, 139 (2d Cir.

  2008), a “temporary presumption” of discrimination arises, and the burden shifts to

  the defendant-employer to articulate a legitimate, non-discriminatory reason for the

  challenged conduct, Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d

  Cir. 2015) (quoting Littlejohn, 795 F.3d at 307, 311). If the defendant-employer

  articulates such a reason, the burden shifts back to the plaintiff to show that the

  defendant-employer’s reason was pretext for the discrimination. Id. at 83.

        The requirement of producing evidence to support an inference of

  discrimination “is a ‘flexible [standard] that can be satisfied differently in differing

  factual scenarios.’ ” Saji v. Nassau Univ. Med. Ctr., 724 F. App'x 11, 17 (2d Cir.

  2018) (quoting Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996)).

  “No one particular type of proof is required to show that [a] [p]laintiff’s termination

  occurred under circumstances giving rise to an inference of discrimination.” Moore

  v. Kingsbrook Jewish Med. Ctr., 2013 WL 3968748, at *6 (E.D.N.Y. July 30, 2013)



                                        Page 12 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 13 of 20 PageID #: 818




  (citations omitted); see also Chertkova, 92 F.3d at 91 (“[T]here is no unbending or

  rigid rule about what circumstances allow an inference of discrimination.”). An

  inference of discrimination can be drawn from circumstances, including, without

  limitation, by showing that the defendant treated the plaintiff “less favorably than

  a similarly situated [person] outside his[/her] protected group,” Toussaint v. NY

  Dialysis Servs., Inc., 706 F. App'x 44, 45 (2d Cir. 2017) (quoting Graham v. Long

  Island Rail Road, 230 F.3d 34, 39 (2d Cir. 2000)); Saji, 724 F. App'x at 17 (stating

  an inference of discrimination may be established by evidence of “more favorable

  treatment of employees not in the protected group”) (quoting Abdu–Brisson v. Delta

  Air Lines, Inc., 239 F.3d 456, 468 (2d Cir. 2001)). “In assessing the record to

  determine whether there is a genuine issue to be tried,” a court is obliged to

  “carefully distinguish between evidence that allows for a reasonable inference of

  discrimination and evidence that gives rise to mere speculation and conjecture.”

  Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 87 (2d Cir. 2016) (quoting Bickerstaff v.

  Vassar Coll., 196 F.3d 435, 448 (2d Cir. 1999)).

        When seeking to establish an inference of discrimination through evidence of

  more favorable treatment of persons not in the protected group, “the plaintiff must

  show that the comparators in question were similarly situated to the plaintiff in all

  material respects.” Saji, 724 F. App'x at 17 (citations and internal quotation marks

  omitted). “Although the question of whether two individuals were ‘similarly

  situated’ for these purposes is often a question for the jury, ‘a court can properly

  grant summary judgment where it is clear that no reasonable jury could find the



                                        Page 13 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 14 of 20 PageID #: 819




  similarly situated prong met.’ ” Id. (quoting Harlen Assocs. v. Inc. Vill. of Mineola,

  273 F.3d 494, 499 n.2 (2d Cir. 2001)).

  III.   Application to the Present Case

         Plaintiff has satisfied the first prong required in a ¶ 1981 case as it is

  undisputed that she is African-American.

         Plaintiff has also satisfied the third prong. Section 1981 defines the scope of

  protected contract rights to include: “the making, performance, modification, and

  termination of contracts, and the enjoyment of all benefits, privileges, terms, and

  conditions of the contractual relationship.” 42 U.S.C. § 1981(b). The IA Agreement

  constituted a contractual relationship between Plaintiff and Defendant and the

  alleged discrimination terminated Plaintiff’s ability to enjoy the benefits of that

  contract, including the ability to earn commissions. Cf. Rojas v. Signature Bank,

  2019 WL 1333257, at *2 (E.D.N.Y., 2019) (“Plaintiff and Defendant had a

  contractual relationship, as account holder and bank respectively, and Defendant’s

  alleged discrimination concerned Plaintiff’s ability to make and enforce that

  contract, one of the activities enumerated in § 1981.”) That the contract was

  terminable by either party for “any reason” does not change that conclusion. Just as

  an employment at will can be terminated for any reason or no reason, but not for a

  discriminatory reason, see cases cited supra, the IA Agreement could not be

  terminated for a discriminatory reason.

         It is the second prong of a §1981 claim that is the appropriate focus for

  present purposes.



                                        Page 14 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 15 of 20 PageID #: 820




        Plaintiff advances two theories in support of her claim that the IA Agreement

  was terminated for a discriminatory reason. First, she contends that she was fired

  due to her arrest whereas white agents who were arrested were not fired. Second,

  she claims that she was fired as a result of her complaint to Comnas about Nelson’s

  discriminatory treatment of her. It is to these topics the Court now turns.

        A.     Plaintiff’s Arrest

        Plaintiff has failed to submit sufficient evidence to permit a jury to conclude

  that her IA Agreement was terminated because of her arrest while the agreements

  of non-African-American agents who were arrested were not terminated.

        First, Plaintiff has not demonstrated that either Nelson or Comnas knew of

  her arrest. Her reliance on the email she sent is misplaced. While she characterizes

  it as advising them of her arrest, in fact it does not. It refers to a legal matter but

  does not characterize its nature, viz. civil or criminal. or otherwise provide any

  particulars thereof. And while a copy of the publication which reported on the arrest

  was, according to Plaintiff, available in the Defendant’s office, there is no testimony

  concerning whether Comnas or Nelson saw the article and Comnas’s testimony that

  she was unaware of the arrest is unrebutted.

        Furthermore, evidence to support the claim of disparate treatment, viz. that

  non-African-American agents were arrested but not terminated, is lacking. While

  in her deposition Plaintiff identifies two Caucasian agents who were arrested but

  not fired, she fails to provide any details to support that she was “similarly

  situated” to either of them “in all material respects,” Ruiz v. Cty. of Rockland, 609



                                        Page 15 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 16 of 20 PageID #: 821




  F.3d 486, 493 (2d Cir. 2010). By way of example, there is no information as to how

  long these other individuals had been associated with Defendant or the nature of

  the charges against them. Indeed, the record before this Court does not contain the

  charges that Plaintiff faced; Plaintiff only states she pled guilty to “a violation.” The

  failure to provide evidence that she was similarly situated to these individuals is

  fatal to Plaintiff’s disparate treatment claim premised upon her arrest. See

  Fahrenkrug v. Verizon Servs. Corp., 652 F. App'x 54, 57 (2d Cir. 2016) (concluding

  that the plaintiff had not shown disparate treatment where she “did not submit any

  evidence pertaining to her comparators' job duties, assignments, bonuses, or salary

  increases”); Pierre v. Air Serv Security, 2016 WL 11396816, at *6 (E.D.N.Y. July 28,

  2016) (finding that the plaintiff failed to establish a prima facie case of

  discrimination where he “fail[ed] to offer any evidence to support the proposition

  that he is either similarly situated to other employees or that he was treated any

  differently”), adopted by decision reported at 2016 WL 5136256 (E.D.N.Y. Sept. 21,

  2016).

           Plaintiff points to the fact that Comnas felt it was necessary to change the

  locks because of Plaintiff’s termination and claims that the locks at the office were

  not changed when other agents who were not African Americans “left” Defendant’s

  employ. She fails to identify the agents who “left” and submits no evidence as to the

  circumstance of their departure such as whether such as whether they were

  terminated, as opposed to having left voluntarily. Her failure to demonstrate that




                                         Page 16 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 17 of 20 PageID #: 822




  she was similarly situated to the unidentified agents who left precludes an

  inference of discrimination based on the changing of the locks to Defendant’s office.

         Summary judgment is granted to the extent Plaintiff’s 1981 claim is

  premised on her arrest.

         B.    Plaintiff’s Complaint to Comnas Concerning Nelson

         Plaintiff’s second theory of discrimination is that she was fired because of her

  complaint to Comnas about Nelson. As such, the claim falls within the rubric of a

  retaliation claim.

         As stated earlier, retaliation claims under ¶ 1981 are analyzed under the

  McDonnel-Douglas framework whereby a plaintiff must first establish “a prima

  facie case of retaliation.” Russell v. N.Y.U., 739 F. App'x 28, 32 (2d Cir. 2018)

  (quoting Hicks, 593 F.3d at 164). This requires a plaintiff to show “(1) participation

  in a protected activity; (2) that the defendant knew of the protected activity; (3) an

  adverse employment action; and (4) a causal connection between the protected

  activity and the adverse employment action.” Russell, 739 F. App'x at 32 (quoting

  Hicks, 593 F.3d at 164).

         If the plaintiff sustains this initial “de miminis” burden, Duplan v. City of

  New York, 888 F.3d 612, 626 (2d Cir. 2018), a “presumption of retaliation” arises

  and the defendant must “articulate a legitimate, non-retaliatory reason for the

  adverse employment action,” Saji, 724 F. App'x at 14 (quoting Hicks, 593 F.3d at

  164). “If the defendant does so, then the burden shifts back to the plaintiff . . . [to]

  show that the reason offered by the employer is merely pretext, and that the



                                         Page 17 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 18 of 20 PageID #: 823




  employer’s ‘desire to retaliate’ was the actual ‘but-for cause of the challenged

  employment action.’ ” Id. (quoting Ya–Chen Chen v. City Univ. of N.Y., 805 F.3d 59,

  70 (2d Cir. 2015)). “ But-for causation does not, however, require proof that

  retaliation was the only cause of the employer’s action, but only that the adverse

  action would not have occurred in the absence of the retaliatory motive.” Duplan,

  888 F.3d at 625 (internal quotation marks omitted); Johnson v. Schmid, 750 F.

  App'x 12, 18 (2d Cir. 2018) (applying but-for causation principles to the plaintiff’s

  section 1981 claim).

        Plaintiff has submitted sufficient evidence to support her prima facie burden

  for the claim of retaliation. Turning first to engaging in protected activity of which

  the employer is aware, those elements are satisfied by, among other things,

  “informal protests of discriminatory employment practices, including making

  complaints to management.” DeVore v. Neighborhood Housing Servs. of Jamaica,

  Inc., 2017 WL 1034787, *9 (E.D.N.Y. Mar. 16, 2017) (citing Littlejohn, 795 F.3d at

  317-18 ). Here, the protected activity consists of Claud’s complaint to Comnas

  concerning Nelson, to wit that he made her uncomfortable because of her race and

  treated her differently than non-African-American salespersons. Cf. Mayers v.

  Emigrant Bancorp, Inc., 796 F. Supp. 2d 434, 448 (S.D.N.Y. 2011) (“An employee

  engages in a protected activity when she complains of an employment practice that

  she reasonably believes violates the law.”) The deposition testimony of plaintiff

  concerning this conversation is sufficient to permit a jury to conclude that she was

  complaining about race discrimination, as opposed to unfair treatment untethered



                                       Page 18 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 19 of 20 PageID #: 824




  to her protected status. See Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d

  98, 108 (2d Cir. 2011). While Defendant contends that this conversation never took

  place, that factual dispute cannot be resolved in the context of a motion for

  summary judgment.

         Plaintiff has also presented sufficient evidence in support of the third and

  fourth elements of her prima facie case. The adverse action is the termination of her

  IA Agreement. Given that the termination occurred less than one month after

  Plaintiff’s reported conversation with Comnas, there is sufficient evidence of

  causation. See Williams v. County of Nassau, 2019 WL 2270518, at * 11 (E.D.N.Y.

  May 28, 2019) (stating that one of the ways to support the element of causation is

  “by showing that the protected activity was followed closely by discriminatory

  treatment,” and that while the Second Circuit “has not drawn a bright line to define

  the outer limits beyond which a temporal relationship is too attenuated to establish

  a causal relationship,” it has “upheld an inference of a causal connection based on

  lapses of up to eight months between the protected activity and the alleged

  retaliatory actions.”) (citing cases), aff’d, 806 F. App’x 75 (2d Cir. 2020).

         In response, Defendant offers as its “legitimate, non-retaliatory reason” for

  the termination of the IA Agreement, the telephone call from Brown and Ham

  complaining about Claud. The burden therefore shifts to Plaintiff to show pretext.

         Here, Plaintiff disputes that the telephone call from Ham and Brown ever

  took place. She points out that (1) Comnas works out of a different office than her,

  raising questions as to why Ham and Brown would call a different office to complain



                                         Page 19 of 20
Case 2:18-cv-01390-DRH-AKT Document 34 Filed 07/07/20 Page 20 of 20 PageID #: 825




  about her when Comnas admits she had never before spoken to either of them; (2)

  the timing of the call is after the office is closed, calling into question whether

  Comnas was still in the office or answering phones at that juncture; (3) the

  extended nature of the contact between Claud and Brown following the alleged

  complaint, including her continued representation of Brown; and (4) BHSH’s failure

  to investigate the complaint or discuss it with Plaintiff. (Pl.’s Counter 56.1 at ¶¶

  26.)3 If nothing else, the testimony regarding the continuing contact between

  Plaintiff and Brown following the complaint and Brown’s notification to BHSH that

  she wished to terminate the contract with Defendant because she agreed to work

  exclusively with Plaintiff and did not want to work with any other BHSH agent (Ex.

  7 to Koppell Declar.) sufficiently raise the issue of pretext. Thus the question of

  whether the termination of Plaintiff’s IA Agreement was in retaliation for protected

  activity must be decided by a jury.

                                         CONCLUSION

         Defendant’s motion for summary judgment is granted to the extent that

  Plaintiff’s 1981 claim is premised on her arrest but denied to the extent that it is

  premised on retaliation.

         SO ORDERED.

  Dated: Central Islip, New York                        s/ Denis R. Hurley
        July 7, 2020                                   Denis R. Hurley
                                                       United States District Judge

  3
   Plaintiff also argues that the email exchange between Comnas and Nelson regarding Comnas’
  telephone call with Ham and Brown supports pretext because one of the emails has a time of 4:10
  p.m., before the alleged conversation with Ham and Brown took place. Defendant, however, has
  submitted unrebutted evidence that Nelson was on the west coast that day and the differing time
  zone explains the 4:10 time.

                                            Page 20 of 20
